On September 29, 2005, the defendant was sentenced for violating the conditions of a suspended sentence as follows: Count TTT: A commitment to the Department of Corrections for a term of ten (10) years, with five (5) suspended, for the offense of Criminal Possession of Dangerous Drugs with Intent to Sell (marijuana), a felony; and Count IV: A commitment to the Department of Corrections for a term of ten (10) years, with five (5) years suspended, for the offense of Criminal Possession of Dangerous Drugs with Intent to Sell (cocaine), a felony. The Counts shall run concurrently with each other and with the terms imposed in Cause Numbers CDC-87-236 and ADC-87-100.
On August 2, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant waived his appearance prior to the hearing and waived his right to be represented by counsel. The state was represented by Brant Light.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended to grant credit for time served of ninety-seven (97) days. The Defendant’s request for street time credit is denied. The sentence and the conditions of the sentence shall otherwise remain as imposed in the September 29, 2005 Judgment.
*88DATED this 29th day of October, 2007.
Hon. Thomas McKittrick, District Court Judge